Citation Nr: 1429525	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a right shoulder condition (claimed as a partial rotator cuff tear).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford , Connecticut.  

This case was previously before the Board in December 2011 and October 2012, at which time it was remanded for more development.

As was noted in the earlier Board remands, the Veteran indicated on her January 2010 VA Form 9 that she wished to testify at a Board hearing.  A Travel Board hearing was scheduled for April 2010, and the Veteran was provided notice of this hearing in March 2010.  However, the Veteran failed to report to the scheduled hearing and failed to explain her absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In March 2013, VA contacted the Veteran, at which time she verbally expressed a desire to withdraw all claims on appeal.  In a June 2013 letter, the Veteran was informed of the need to withdraw her claim in writing and was provided with a response form.  The Veteran did not respond.  As such, the claims remain before the Board.  38 C.F.R. § 20.204(b) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for VA examination in March 2013, which was scheduled to asses her service-connected right shoulder condition, and claimed left and right knee disabilities.

2.  During the period on appeal, the Veteran had full range of motion in her right shoulder, without evidence of functional impairment.

3.  The Veteran does not have a current left or right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right shoulder condition, to include a partial rotator cuff tear have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.655(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5201 (2013).

2.  The criteria for service connection for left and right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for a left and right knee disability, and entitlement to an initial compensable rating for a right shoulder condition, to include a partial rotator cuff tear.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in conjunction with this appeal despite repeated attempts by the RO to provide one.  In her January 2010 VA Form 9, the Veteran asserted that there was a "mix-up" at her VA examination, and she was not fairly evaluated.

However, the Board finds that VA has no further duty to schedule an examination because the Veteran has repeatedly failed to report for VA examinations without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. § 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The Veteran was originally scheduled to undergo an examination in New York in September 2008, but cancelled the examination due to location.  The examination was rescheduled for March 2009 in Connecticut, but the Veteran did not undergo an examination at that time.  Conflicting reports from the VA Medical Center and the Veteran show there was confusion over whether the Veteran was previously examined in New York.  In December 2011, on remand instruction, the Veteran was again scheduled for an examination, but reportedly failed to appear.  The case was again remanded by the Board in October 2012 for examination, due to correspondence from the Veteran indicating inability to attend the examination due to location.  

Pursuant to the October 2012 remand, the Veteran was scheduled for a VA examination in March 2013.  An October 2012 letter from the RO to the Veteran requested that she propose the most convenient VA Medical Center for purposes of a VA examination.  The Veteran did not respond.  The RO then scheduled the Veteran for a March 2013 VA examination; however, she failed to report to the scheduled examination.  The Veteran failed to show "good cause" for her failure to report.

The Board acknowledges that the record does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of her VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the Veteran has not asserted that she did not receive notice of the scheduled examination.  

A July 2013 supplemental statement of the case (SSOC) provided to the Veteran and her representative indicated that the Veteran had failed to appear for a March 2013 VA examination that would have provided material evidence regarding her claim.  As part of the July 2013 SSOC, the claimant was provided with the text of 38 C.F.R. § 3.655.  The July 2013 SSOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that she did not receive notice nor does she assert otherwise.

The Board acknowledges the RO's efforts to schedule the Veteran for an examination.  The Veteran has not provided a good cause for her failure to report to the scheduled examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the explanation regarding her failure to report to the scheduled VA examination, the Board finds that she did not show good cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued that the RO failed to notify her of the examinations or indicated that she would report if the examination was re-scheduled.

In light of the Veteran's failure to cooperate with VA's efforts to assist her in developing the facts of her claims, no further effort will be expended to assist her in this regard.  Accordingly, the Board is satisfied that all relevant facts have been properely and sufficiently developed and will therefore consider the Veteran's claims based on the evidence of record.


II.  Increased Rating

Service connection for a right shoulder condition was granted in an April 2009 rating decision, which awarded a noncompensable rating under Diagnostic Code 5201, effective as of August 5, 2008.  VA received a timely notice of disagreement from the Veteran in July 2009 concerning the assigned rating.  The assigned rating was continued in an October 2009 statement of the case, which the Veteran appealed to the Board in December 2011.  As discussed above, the Veteran failed, without good cause, to report to her VA examination.  The claim will therefore be decided on the evidence of record.  See 38 C.F.R. § 3.655.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Service treatment records (STRs) show complaints of right shoulder pain beginning in approximately May 2007, and a May 2008 record shows an impression of partial tear supraspinatus, right shoulder rotator cuff.  Specifically in the Veteran's July 2008 report of medical history she reported 'yes' to 'painful shoulder, elbow or wrist,' and noted limited use of her right arm due to a right shoulder injury in service, in 2007.

A July 2007 VA treatment record, from the Veteran's active service, indicates the Veteran reported right shoulder pain ongoing for 2 months.  The Veteran stated she was in Iraq when the pain started, and described the onset as gradual.  She stated the pain occurred when she lifted things and that she occasionally heard a popping sound.  The Veteran denied decreased range of motion or swelling.  She reported that the pain was mostly in the posterior shoulder.  She reported 2 weeks of physical therapy in Iraq, without result.

On examination, the Veteran had no swelling of the right shoulder or spot tenderness.  The Veteran had full range of motion in the right shoulder, but had positive crepitus anteriorly with raising of the arm.  The record shows pain in posterior shoulder with extension of elbow joint, and pain with forward rotation of the shoulder joint.  

January 2009 VA treatment records show treatment for right shoulder pain, which the Veteran stated began in service in August 2007, with repetitive overhead heavy lifting.  The Veteran stated that the pain worsened with pushups and pull ups, and when sleeping on that side.  The Veteran stated that twisting movement sometimes exacerbated the pain as well.  She reported no trouble with overhead movements, but noted slight irritation when reaching behind her back.  

On examination, the Veteran had a full range of motion, with mild pain on resistance against supraspinatus and infraspinatus.  Subsequently, the VA treatment records show ongoing treatment for tendonitis of the right shoulder.  

May 2009 VA treatment records show the Veteran had an injection in her right shoulder and had one session of physical therapy.  She reported her shoulder was doing a lot better.

In a November 2009 VA treatment record, the Veteran was notified that an arthrogram result was unremarkable and her shoulder was normal.  The Veteran stated that she was happy her shoulder was within normal limits, but still complained of soreness, which she attributed to underuse.

August 2010 VA treatment records show the Veteran was treated for right shoulder pain.  She reported intermittent pain of the right shoulder with pushups and bench press of 25 pounds.  She denied dislocation.  The note indicates that in October 2009 the Veteran had a MR arthrogram which was normal, and showed no tendon or labral tear.  The Veteran further noted that she participated in physical therapy for 2 years, which she felt did not help.  On examination, the Veteran had right shoulder tenderness to palpation of subacromial bursa, but had a full range of motion, minimal pain with abduction and no shoulder instability.  The Veteran had full strength in the upper extremities and her reflexes were normal.  The treatment record assessed right shoulder pain secondary to bursitis, with full range of motion.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned when limitation of motion of the major arm is at shoulder level; a 30 percent rating is assigned when limitation of motion of the major arm is midway between the side and the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum rating of 40 percent is assigned when limitation of motion is to 25 degrees from the side. Id.

The evidence reflects that the Veteran has been capable of full range of motion in her right shoulder during the pendency of the appeal.  Therefore, Diagnostic Code 5201 does not warrant a compensable rating.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2013).  In Mitchell v. Shinseki, 25 Vet.App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations. 38 C.F.R. 
§ 4.45 (2013).

In July 2007 the Veteran experienced pain in the posterior shoulder with elbow extension, and pain with forward rotation of the shoulder joint.  However, the Veteran denied decreased range of motion.  The Veteran initially noted limited use of her right arm due to a right shoulder injury on her July 2008 Report of Medical History, the subsequent January 2009 VA treatment records show that though the Veteran had occasional pain in the shoulder with twisting movements or reaching behind her back, she had no trouble with overhead movements and had a full range of motion, with pain present only with resistance.  In May and November 2009, the Veteran reported her shoulder was improving, and in August 2010, the Veteran had tenderness on palpation, but no limitation of motion or instability.  As such, the evidence does not demonstrate functional loss due to reported pain, and therefore a higher disability evaluation is not warranted due to functional loss under DeLuca.

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for her service-connected right shoulder condition at any time during the pendency of this claim.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right shoulder condition is not inadequate.  The Veteran reported pain in her right shoulder, which is considered by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected condition; thus, the schedular evaluations are adequate to rate the Veteran's condition.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection 

The Veteran seeks service connection for a left and right knee disability, which she contends is the result of military service.  Again, because the Veteran failed, without good cause, to report to her VA examination, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran's STRs show that in July 2008 Report of Medical History she reported 'yes' to 'impaired use of arms, legs, hands, or feet,' 'swollen or painful joints,' and 'knee trouble.'  She also wrote that she experienced 'pain in knee, knee gives out' and wrote 'My knees give out on me once in a while, mostly when I am jumping/running.'

To the extent that the Veteran is attempting to obtain service connection for bilateral knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed disability, and that service connection is not available for the bilateral knee pain complaints.

The Board notes that the Veteran has complained of giving way of her knees. Diagnostic Code 5257 provides compensable ratings based on "slight", "moderate"" and "severe" lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, this has not been shown by the objective medical evidence of record.  There is no medical evidence regarding any treatment for either knee.  While the Veteran is competent to report symptoms of "giving way," she does not have the training, knowledge or expertise in medicine to provide a diagnosis of bilateral knee instability.  As such, the Board finds there is no presently diagnosed disability, and that service connection is not available for bilateral knee instability.

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of a left or right knee disorder.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial compensable rating for a right shoulder condition, to include a partial rotator cuff tear, is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


